Title: 2d.
From: Adams, John Quincy
To: 


       Paris afternoon. La Servante Maitresse, and, the 20th. Representation of Richard Coeur de Lion, an Opera, at the Italian Comedy. The words are of Sèdaine and the Music of Gretri. It is a delightful Piece, and the music like all the rest of Mr. Gretri’s compositions is admirable. We were early, but could get only very bad places; I never saw any Théatre more crowded, and a vast number of persons could get no Places at all. Philippe play’d Richard, and Clairval Blondel: this is a charming Character, and was very well acted. Mlle. Rosalie in Blondel’s guide, was interesting, as also Mlle. Colomb, in the Countess of Flanders. The First Piece, is a translation of the Serva padrona, of the famous Pergolezzi, but it is a very bad one. The music, is perhaps some of the best ever composed, but the piece has no effect upon the Théatre. There are in this Piece only two speaking Characters and one mute personage.
      